633 S.E.2d 675 (2006)
CARILLON ASSISTED LIVING, LLC
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Adult Care Licensure Section; and the State of North Carolina.
No. 54A06.
Supreme Court of North Carolina.
June 29, 2006.
Melissa L. Trippe, Special Deputy Attorney General, Thomas M. Woodward, Susan K. Hackney, Assistant Attorney Generals, for NCDHHS.
Jim W. Phillips, Jr., Forrest W. Campbell, Jr., Greensboro, Charles F. Marshall, III, Raleigh, for Carrillon Assistant Living.

AMENDED ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Petitioner on the 16th day of February 2006 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 29th day of June 2006."
Upon consideration of the alternative petition filed on the 16th day of February 2006 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of June 2006."
Upon consideration of the petition for discretionary review, filed by Petitioner on the 16th day of February 2006 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Denied by order of the Court in conference, this the 29th day of June 2006."